                Case 2:19-cr-00199-KJM Document 22 Filed 10/09/20 Page 1 of 3


1                                    IN THE UNITED STATES DISTRICT COURT
2                               FOR THE EASTERN DISTRICT OF CALIFORNIA
3
4    UNITED STATES OF AMERICA,                      )   Case No. 2:19-cr-199 KJM
                                                    )
5                       Plaintiff,                  )   ORDER
                                                    )
6
     vs.                                            )
7                                                   )   Status hearing: October 19, 2020
     KEVIN BLAINE CLINE,                            )   Time: 9:00 a.m
8                                                   )   Chief Judge Kimberly J. Mueller
                        Defendant.                  )
9                                                   )
10
11               The Defendant has moved, pursuant to 18 U.S.C. § 4241, that the Court Order that a

12   psychiatric or psychological examination be conducted and that a report be filed pursuant to the

13   provisions of 18 U.S.C. §§ 4247 (b) and (c). The Defendant has also moved to have all pretrial

14   deadlines reset until after the Defendant has been found competent. As there is a reasonable basis

15   to believe that the Defendant may be presently suffering from a mental disease or defect

16   rendering him mentally incompetent to the extent that he is unable to understand the nature and

17   consequences of the proceedings against him or to assist properly in his defense, based upon the

18   information provided by Assistant Federal Public Defender Lexi Negin, in Defendant’s motion,

19   the Court grants the motions.

20               Therefore, it is ORDERED that:
21         1.    All pretrial deadlines are stayed and trial is continued until after the Defendant has been
22   found competent;
23          2. Time is excluded under 18 U.S.C. § 3161(h)(1)(A) between the date of this order and the
24   date the Court holds a hearing to determine the defendant’s mental competency pursuant to 18
25   U.S.C. § 4247(d), following the evaluation by the Bureau of Prisons.
26     3.        The Defendant is committed to the custody of the Bureau of Prisons for the period of
27   examination for placement in a suitable facility;
28

     Order                                                 1              United States v. Cline, 2:19-cr-199-KJM
             Case 2:19-cr-00199-KJM Document 22 Filed 10/09/20 Page 2 of 3


1      4.     The Defendant shall submit to a psychiatric or psychological examination by an
2    examiner chosen by the Bureau of Prisons who is designated as an examiner under the
3    provisions of Title 18, United States Code, Section 4247(b);
4       5.    The psychiatric or psychological report ordered shall be prepared by the Bureau of
5    Prisons and shall be filed with the Court with copies provided to counsel for the Defendant and
6    to the attorney for the Government, and shall include:
7             (a) the person’s history and present symptoms;
8             (b) a description of the psychiatric, psychological and medical tests employed and their
9             results;
10            (c) the examiner’s findings; and
11            (d) the examiner’s opinions as to diagnosis, prognosis, and
12            (e) whether the person is suffering from a mental disease or defect rendering him
13   mentally incompetent to the extent that he is unable to understand the nature and consequences
14   of the proceedings against him or to assist properly in his defense.
15            6. The Defendant, through his lawyer, Assistant Federal Defender Lexi Negin, shall
16   forward copies of any and all available hospital, medical, psychological and psychiatric reports
17   to the examiner. The Government, through the U.S. Attorney, shall submit to the Bureau of
18   Prisons applicable case-related discovery materials and reports of any previous psychiatric and
19   psychological reports that are in the possession of the U. S. Attorney’s Office;
20            7. A copy of this Order shall be given to the United States Marshal and the Marshal shall
21   make arrangements as necessary for the examination of the Defendant;
22            8. A copy of this Order shall be mailed to the Bureau of Prisons;
23            9. Upon the completion of the Defendant’s examination, the Bureau of Prisons shall
24   notify the Court, in writing, of the completion of the examination;
25            10. In accordance with Federal Rule of Criminal Procedure 12.2(c)(4), “[n]o statement
26   made by the defendant in the course of any examination conducted under this rule (whether
27
     conducted with or without the defendant’s consent), no testimony by the expert based on the
28

     Order                                            2              United States v. Cline, 2:19-cr-199-KJM
             Case 2:19-cr-00199-KJM Document 22 Filed 10/09/20 Page 3 of 3


1    statement, and no other fruits of the statement may be admitted into evidence against the
2    defendant in any criminal proceeding except on an issue regarding mental condition on which the
3    defendant: (A) has introduced evidence of incompetency or evidence requiring notice under Rule
4    12.2(a) or (b)(1), or (B) has introduced expert evidence in a capital sentencing proceeding
5    requiring notice under Rule 12.2(b)(2).”
6    DATED: October 8, 2020.
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Order                                           3              United States v. Cline, 2:19-cr-199-KJM
